Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[AltContent: textbox (Claim(s) 1, 5-9, and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishii (U.S. Patent No. 20190261261, hereinafter Ishii).)]

Regarding Claim 1, Ishii teaches “A method comprising: analyzing, by a network device, congestion information of a network;
A core network (network device) may perform operations to handle network congestion (para. 0041).
determining, by the network device based on the analyzing, to update admission control information of an end device; 
The core network (network device) may invoke access control based on analyzing network congestion (para. 0055). An access node of the core network (network device) may generate access control information for a wireless terminal (end device) (para. 0074). A service request may prompt for access control information of a wireless terminal (end device) when there is a change (update) on access control information in the system information (para. 0066).
generating, by the network device, an update of the admission control information that includes a first access class value that indicates an access class of the end device; 
An access node of a core network (network device) may generate access control information (para. 0074). The access control information may include one or more access category numbered information elements (first access class value) of a wireless terminal (end device) (para. 0074-77, FIG. 5A).
and transmitting, by the network device to the end device, the update of the admission control information.”
An access node of a core network (network device) may transmit access control information over a radio interface to a wireless terminal (end device) (para. 0074). A service request may prompt for access control information of a wireless terminal (end device) when there is a change (update) on access control information in the system information (para. 0066).
Regarding Claim 5, Ishii teaches “The method of claim 1, further comprising: transmitting, by the network device to the end device before analyzing, a request for current admission control information of the end device;”
A UE may attempt access (request) and in part of performing this procedure, generate a response to look up access control information to determine barring and compliance (para. 0065-0066).
and receiving, by the network device from the end device, a response that includes the current admission control information of the end device, 
a UE may perform access class check which delivers access control information broadcasted by a gNB via System Information (para. 0070, FIG. 4-2)
wherein the current admission control information includes a second access class value of the end device that is different from the first access class value.”
The access control information of a wireless terminal (end device) may have access class values such as the Access Category as a first level access class value and access class barring configurations such as a barring factor, barring time, or special access class as a second access class value (para. 0071, FIG. 5A).
Regarding Claim 6, Ishii teaches “The method of claim 1, wherein first access class value includes a timed access class value, a duration for the timed access class value, 
Ishii provides a time value named “Tbarring” which is utilized as an access class barring parameter relating to a timer expiration (duration) before allowing connection establishment (para. 0059-0060).
Regarding Claim 7, Ishii teaches “The method of claim 1, wherein the update of the admission control information includes a value indicating a total number of access class values supported by the end device.”
Ishii provides an embodiment of access control information that includes all access categories associated with a UE (FIG. 5A) and provides all additional values in each respective access class category (para. 0072)
Regarding Claim 8, Ishii teaches “The method of claim 1, wherein the network device is one of a smart card Over- The-Air (OTA) server, a device management (DM) server, or a Lightweight Machine to Machine (LW M2M) server.”
Ishii provides a network device that may be a mobility management entity (MME) (device management server) that communicates with wireless terminals in a respective radio access network (para. 0111).
Regarding Claim 9, Ishii teaches “A network device comprising: -37-Attorney Docket No. 20200324 a processor configured to: analyze congestion information of a network; 
Ishii provides a processor capable of handling communication and operations in a radio access network (para. 0033).
determine, based on the analysis, to update admission control information of an end device;
The core network (network device) may invoke access control based on analyzing network congestion (para. 0055). An access node of the core network (network device) may generate access control information for a wireless terminal (end device) (para. 0074). A service request may prompt for access control information of a wireless terminal (end device) when there is a change (update) on access control information in the system information or a cell change (para. 0066).
generate an update of the admission control information that includes a first access class value that indicates an access class of the end device; 
An access node of a core network (network device) may generate access control information (para. 0074). The access control information may include one or more access category numbered information elements (first access class value) of a wireless terminal (end device) (para. 0074-77, FIG. 5A).
and transmit to the end device the update of the admission control information.”
An access node (network device) may utilize a node transmitter to transmit the access control information over a radio interface to a wireless terminal (end device) (para. 0074).
Regarding Claim 13, Ishii teaches “The network device of claim 9, wherein the processor is further configured to: 
Ishii provides a core network (network device) that may communicate with wireless terminals in a radio access network (para. 0041).
transmit to the end device before the analysis, a request for current admission control information of the end device;
A UE may attempt access (request) and in part of performing this procedure, generate a response to look up access control information to determine barring and compliance (para. 0065-0066).
and receive from the end device, a response that includes the current admission control information of the end device, 
a UE may perform access class check which delivers access control information broadcasted by a gNB via System Information (para. 0070, FIG. 4-2)
wherein the current admission control information includes a second access class value of the end device that is different from the first access class value.”
The access control information of a wireless terminal (end device) may have access class values such as the Access Category as a first level access class value and access class barring configurations such as a barring factor, barring time, or special access class as a second access class value (para. 0071, FIG. 5A).
Regarding Claim 14, Ishii teaches “The network device of claim 9, 
Ishii provides a core network (network device) that may communicate with wireless terminals in a radio access network (para. 0041).
wherein first access class value includes a timed access class value, a duration for the timed access class value, and a second access class value to be used when the duration expires.”
Ishii provides a time value named “Tbarring” (timed access class value) which is utilized as an access class barring parameter relating to a timer expiration (duration) before allowing connection establishment (para. 0059-0060). Ishii provides an access class barring parameter to be measured for further access attempts after the Tbarring access value expires (para. 0059-0060).
Regarding Claim 15, Ishii teaches “The network device of claim 9, 
Ishii provides a core network (network device) that may communicate with wireless terminals in a radio access network (para. 0041).
wherein the update of the admission control information includes a value indicating a total number of access class values supported by the end device.”
Ishii provides an embodiment of access control information that includes all access categories associated with a UE (FIG. 5A) and provides all additional values in each respective access class category (para. 0072)
Regarding Claim 16, Ishii teaches “The network device of claim 9, wherein the network device is one of a smart card Over-The-Air (OTA) server, a device management (DM) server, or a Lightweight Machine to Machine (LW M2M) server.”
Ishii provides a network device that may be a mobility management entity (MME) (device management server) that communicates with wireless terminals in a respective radio access network (para. 0111).
Regarding Claim 17, Ishii teaches “A non-transitory computer-readable storage medium storing instructions executable by a processor of a network device,”
Ishii provides a computer readable medium that can execute stored instructions via a processor to perform aforementioned operations/procedures (para. 0033).
which when executed cause the network device to: analyze congestion information of a network; -39-Attorney Docket No. 20200324
A core network (network device) may perform operations to handle network congestion (para. 0041).
determine, based on the analysis, to update admission control information of an end device;
The core network (network device) may invoke access control based on analyzing network congestion (para. 0055). An access node of the core network (network device) may generate access control information for a wireless terminal (end device) (para. 0074). A service request may prompt for access control information of a wireless terminal (end device) when there is a change (update) on access control information in the system information or a cell change (para. 0066).
generate an update of the admission control information that includes a first access class value that indicates an access class of the end device; 
An access node of a core network (network device) may generate access control information (para. 0074). The access control information may include one or more access category numbered information elements (first access class value) of a wireless terminal (end device) (para. 0074-77, FIG. 5A).
and transmit to the end device the update of the admission control information.”
An access node (network device) may utilize a node transmitter to transmit the access control information over a radio interface to a wireless terminal (end device) (para. 0074).
Regarding Claim 18, Ishii teaches “The non-transitory computer-readable storage medium of claim 17, 
Ishii provides a computer readable medium that can execute stored instructions via a processor to perform aforementioned operations/procedures (para. 0033).
wherein the first access class value is at least one of a current access class value, a default access class value, or a timed access class value of the end device.”
Ishii provides a time access value called “Tbarring” which is utilized as an access class barring parameter relating to a timer expiration before allowing connection establishment (para. 0059-0060).
Regarding Claim 19, Ishii teaches “The non-transitory computer-readable storage medium of claim 17, wherein the instructions further comprise instructions, which when executed cause the network device to: 
Ishii provides a computer readable medium that can execute stored instructions via a processor to perform aforementioned operations/procedures (para. 0033). 
transmit to the end device before the analysis, a request for current admission control information of the end device;
A UE may attempt access (request) and in part of performing this procedure, generate a response to look up access control information to determine barring and compliance (para. 0065-0066).
and receive from the end device, a response that includes the current admission control information of the end device,
a UE may perform access class check which delivers access control information broadcasted by a gNB via System Information (para. 0070, FIG. 4-2)
wherein the current admission control information includes a second access class value of the end device that is different from the first access class value.”
The access control information of a wireless terminal (end device) may have access class values such as the Access Category as a first level access class value and access class barring configurations such as a barring factor, barring time, or special access class as a second access class value (para. 0071, FIG. 5A).
Regarding Claim 20, Ishii teaches “The non-transitory computer-readable storage medium of claim 17, 
Ishii provides a computer readable medium that can execute stored instructions via a processor to perform aforementioned operations/procedures (para. 0033).
wherein first access class value includes a timed access class value, a duration for the timed access class value, and a second access class value to be used when the duration expires.”
Ishii provides a time value named “Tbarring” (timed access class value) which is utilized as an access class barring parameter relating to a timer expiration (duration) before allowing connection establishment (para. 0059-0060). Ishii provides an access class barring parameter to be measured for further access attempts after the Tbarring access value expires (para. 0059-0060).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Claim(s) 2-3, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kim (U.S. Patent No. 20150117185).)]
	Regarding Claim 2, Ishii teaches “The method of claim 1, wherein the first access class value is at least one of a current access class value, a default access class value, or a timed access class value of the end device, 
	Ishii provides a timed access class value called “Tbarring” as a parameter where connection establishment is barred and not allowed until the timer expires (para. 0059-0060).
Ishii does not explicitly teach “and the method further comprises: analyzing, by the network device, historical sensor information associated with end devices; and wherein the determining further comprises: determining, by the network device based on the analyzing of the historical sensor information, to update the admission control information of the end device.”
	However, in an analogous art in radio access mobility, Kim teaches “and the method further comprises: analyzing, by the network device, historical sensor information associated with end devices; 
A core network (network device) utilizes a SAPM module can utilize historical information to help determine prioritizing connections within the RAN for congestion control (para. 0055).
and wherein the determining further comprises: determining, by the network device based on the analyzing of the historical sensor information, to update the admission control information of the end device.”
	While Ishii does provide a network device making decisions to provide specific access class barring parameters based off of corresponding UE, there is not a reliance on historical information. Kim provides an embodiment where they utilize a Service Awareness Priority Module (SAPM) that can utilize historical information to make real-time decisions on RAN communications for corresponding UE. The SAPM works with a resource manager in conjunction with a priority list to determine allocation of RAN resources to constantly update control information to combat congestion for corresponding devices (para. 0053-0054).
	It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii with the teachings of Kim to utilize control information in order to provide a mechanism to optimize congestion traffic. Doing so would allow for improvements of more efficient usage of RAN communication resources without affecting end-users substantially as suggested by Kim (para. 0067).
Regarding Claim 3, Ishii teaches “The method of claim 1, wherein the network is a radio access network (RAN), 
Ishii provides a radio access network including one or more base stations or access nodes (para. 0039, FIG. 1).
and the congestion information pertains to a RAN device of the RAN, 
to alleviate network stress by reducing network congestion by controlling access of one or more wireless terminals in the respective radio communications system (para. 0041).
Ishii does not explicitly teach “and the method further comprises: updating, by the network device, a trained model based on feedback from the network.”
However, in analogous art in congestion control, Kim teaches “and the method further comprises: updating, by the network device, a trained model based on feedback from the network.”
Ishii does not explicitly teach a form of a trained model utilizing feedback from the network, however Kim utilizes a Service Awareness Priority Module (SAPM) that receives information regarding congestion from a resource manager (para. 0029) to make critical decisions for alleviating network stress (para. 0029). The resource manager provides congestion information for the SAPM by continuously monitoring packet switched data flow to determine connection risks that may be vulnerable to congestion (para. 0029).
	It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii with the teachings of Kim to utilize historical data in order to provide a countermeasure to optimize congestion traffic. Doing so would allow for improvements of more efficient usage of RAN communication resources without affecting end-users substantially as suggested by Kim (para. 0067).
Regarding Claim 10, Ishii teaches “The network device of claim 9, wherein the first access class value is at least one of a current access class value, a default access class value, or a timed access class value of the end device, 
Ishii provides a time value named “Tbarring” which is utilized as an access class barring parameter relating to a timer expiration before allowing connection establishment (para. 0059-0060).
and wherein the processor is further configured to:
Ishii provides a processor capable of performing aforementioned procedures/methods in Ishii’s disclosure (para. 0033).
Ishii does not explicitly teach “analyze historical sensor information associated with end devices;”
However, in an analogous art in congestion control, Kim teaches “analyze historical sensor information associated with end devices;” 
A core network (network device) utilizes a SAPM module can utilize historical information to help determine prioritizing connections within the RAN for congestion control (para. 0055).
and wherein when determining, the processor is further configured to: determine, based on the analysis of the historical sensor information, to update the admission control information of the end device.”
	While Ishii does provide a network device making decisions to provide specific access class barring parameters based off of corresponding UE, there is not a reliance on historical information. Kim provides an embodiment where they utilize a Service Awareness Priority Module (SAPM) that can utilize historical information to make real-time decisions on RAN communications for corresponding UE. The SAPM works with a resource manager in conjunction with a priority list to determine allocation of RAN resources to constantly update control information to combat congestion for corresponding devices (para. 0053-0054).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii with the teachings of Kim to utilize historical information as a component in handling congestion control. Doing so would allow for improvements in congestion control by utilizing RAN communication resources more efficiently and not affecting end-users substantially as suggested by Kim (para. 0067).
Regarding Claim 11, Ishii teaches “The network device of claim 9, wherein the network is a radio access network (RAN), and the congestion information pertains to a RAN device of the RAN, 
Ishii provides a radio access network including one or more base stations or access nodes (para. 0039, FIG. 1). that alleviates network stress by reducing network congestion by controlling access of one or more wireless terminals in the respective radio communications system (para. 0041).
and wherein the processor is further configured 
Ishii provides a processor capable of performing aforementioned procedures/methods in Ishii’s disclosure (para. 0033).
Ishii does not explicitly teach “to update a trained model based on feedback from the network.”
However, in an analogous art in congestion control, Kim teaches “to update a trained model based on feedback from the network.”
Kim utilizes a processor that may execute (para. 0123) a Service Awareness Priority Module (SAPM) that receives information regarding congestion from a resource manager (para. 0029) to make critical decisions for alleviating network stress (para. 0029). The resource manager provides congestion information for the SAPM by continuously monitoring packet switched data flow to determine connection risks that may be vulnerable to congestion (para. 0029).
[AltContent: textbox (Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Gai (U.S. Patent No. 20150119015, hereinafter Gai).)]It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii with the teachings of Kim to utilize historical data in order to provide a countermeasure to optimize congestion traffic. Doing so would allow for improvements of more efficient usage of RAN communication resources without affecting end-users substantially as suggested by Kim (para. 0067).

Regarding Claim 4, Ishii teaches “The method of claim 1, 
However, in an analogous art in access class barring, Gai teaches “wherein the first access class value includes a second access class value of an application of the end device.”
Ishii provides access class values that correspond with barring factors however does not explicitly provide access values tied with applications of an end device. Gai teaches an eNB being able to transmit barring application access class barring configuration to UE that contain multiple values “0”, “1”, and “2” as Multimedia Telephony Service, Circuit Switch Fallback and Long term Evolution respectively depending on the application desired for the UE (para. 0024).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii with the teachings of Gai to utilize access values as a component in performing admission control to differentiate applications. Doing so would allow for improvements in traffic congestion to alleviate stress in dense amounts of traffic (para. 0017).
Regarding Claim 12, Ishii teaches “The network device of claim 9, “
Ishii provides a core network (network device) that may communicate with wireless terminals in a radio access network (para. 0041).
Ishii does not explicitly teach “wherein the first access class value includes a second access class value of an application of the end device.”
However, in an analogous art in access class barring, Gai teaches “wherein the first access class value includes a second access class value of an application of the end device.”
Ishii provides access class values that correspond with barring factors however does not explicitly provide access values tied with applications of an end device. Gai teaches an eNB being able to transmit barring application access class barring configuration to UE that contain multiple values “0”, “1”, and “2” as Multimedia Telephony Service, Circuit Switch Fallback and Long term Evolution respectively depending on the application desired for the UE (para. 0024).
It would be a prima facie obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii with the teachings of Gai to utilize access values as a component in performing admission control to differentiate applications. Doing so would allow for improvements in traffic congestion to alleviate stress in dense amounts of traffic (para. 0017).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 20190174392, Chun provides a method for a wireless communication system for a UE to receive barring information from a plurality of categories.
U.S. Patent No. 20180020382, Kim discloses a communication method and system regarding access class barring and congestion related information.
U.S. Patent No. 20180139652, Lien discloses information regarding access class barring parameters and their ability to improve traffic congestion of a plurality of random access channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/
Examiner, Art Unit 2415           

                                                                                                                                                                              /JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415